Appellant was convicted of permitting gaming in a public house under his control, to wit, an outhouse, where people resorted for the purpose of gaming. The statement of facts, not having been filed in the lower court, can not be entertained on appeal. Willson's Crim. Stats., secs. 2560, 2561, 2564.
The charge correctly applies the law to a state of facts provable under the indictment, and, in the absence of the testimony, the charge as given seems to be correct. The special charge asked by defendant, that if there was any reasonable doubt that appellant was in control of the house where the games were played he should be acquitted, may not have been called for by the evidence. The evidence may have been overwhelmingly against him on this question. The charge as given correctly instructs the jury in regard to the reasonable doubt as applied to the whole case. The judgment, under the record before us, must be affirmed; and it is so ordered.
Affirmed.
Judges all present and concurring.